Name: COMMISSION REGULATION (EC) No 430/97 of 5 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 6 . 3 . 97 1 EN I Official Journal of the European Communities No L 65/45 COMMISSION REGULATION (EC) No 430/97 of 5 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 March 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . 2 OJ No L 325, 14. 12 . 1996, p. 5 . 0 OJ No L 387, 31 . 12 . 1992, p . 1 . H OJ No L 22, 31 . 1 . 1995, p . 1 . No L 65/46 EN Official Journal of the European Communities 6 . 3 . 97 ANNEX to the Commission Regulation of 5 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 52,1 212 113,8 624 201,0 999 122,3 0707 00 15 068 60,9 999 60,9 0709 10 10 220 197,3 999 197,3 0709 90 73 052 122,1 204 73,1 999 97,6 0805 10 01 , 0805 10 05, 0805 10 09 052 33,8 204 45,0 212 48,0 220 22,3 448 25,1 464 42,3 600 43,3 624 55,5 999 39,4 0805 30 20 052 60,8 400 65,3 600 73,9 999 66,7 0808 10 51 , 0808 10 53, 0808 10 59 052 62,1 060 60,3 388 109,3 400 80,6 404 91,2 508 97,2 512 84,7 528 115,0 720 96,9 999 88,6 0808 20 31 039 106,6 388 67,4 400 112,7 512 67,2 528 69,4 999 84,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin '.